 

Exhibit 10.2

 

EAGLE MATERIALS INC.
AMENDED AND RESTATED INCENTIVE PLAN

NON-QUALIFIED DIRECTOR STOCK OPTION AGREEMENT

 

 

This option agreement (the “Option Agreement” or “Agreement”) entered into
between EAGLE MATERIALS INC., a Delaware corporation (the “Company”), and
____________ (the “Optionee”), a director of the Company, with respect to a
right (the “Option”) awarded to the Optionee under the Eagle Materials Inc.
Amended and Restated Incentive Plan (the “Plan”), on August 6, 2015 (the “Award
Date”) to purchase from the Company up to but not exceeding in the aggregate
________ shares of Common Stock (as defined in the Plan) at a price of $79.73
per share (the “Exercise Price”), such number of shares and such price per share
being subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

 

1.

Relationship to Plan.

This Option is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof.  Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan.  For purposes of this Option
Agreement:

“Retirement” shall mean termination of service on the Board at the Company’s
mandatory retirement age in accordance with the Company’s director retirement
policy or earlier on such terms and conditions as approved by the Committee.

 

2.

Exercise Schedule.

(a)Exercisability.  This Option may be exercised to purchase the shares of
Common Stock covered thereby (the “Option Shares”) immediately on the Award
Date.  Such Option may be exercised in whole or in part (at any time or from
time to time, except as otherwise provided herein) until expiration of the
Option pursuant to the terms of this Agreement or the Plan.

(b)Change in Control.  Upon the occurrence of a Change in Control (as defined in
Exhibit A to this Agreement), (i) this Option may be replaced within a
reasonable time after the Change in Control with an option of equivalent value
to purchase shares of the surviving parent corporation if the Committee
determines that the terms giving rise to the Change in Control provide for such
replacement, or (ii) the Option may be settled in cash in accordance with the
last sentence of this subparagraph (b).  Upon a Change in Control, pursuant to
Section 15 of the Plan, the Company may, in its discretion, settle the Option by
a cash payment equal to the difference between the Fair Market Value per share
of Common Stock on

 

--------------------------------------------------------------------------------

 

the settlement date and the Exercise Price for the Option, multiplied by the
number of shares then subject to the Option. 

 

3.

Termination of Option.

The Option hereby granted shall terminate and be of no force and effect with
respect to any Option Shares not previously purchased by the Optionee at the
earliest time specified below:

(a)the tenth anniversary of the Award Date;

(b)if Optionee’s service as a Director is terminated by the Company for “cause”
(as determined by the Committee) at any time after the Award Date, then the
Option shall terminate immediately upon such termination of Optionee’s service;

(c)if Optionee’s service as a Director is terminated due to Retirement, then
this Option shall terminate on the tenth anniversary of the Award Date;

(d)if Optionee’s service as a Director is terminated due to death at any time
after the Award Date and while in the service of the Company or within 90 days
after such termination of service, then the Option shall terminate on the first
business day following the expiration of the one-year period which began on the
date of Optionee’s death; or

(e)if Optionee’s service as a Director is terminated for any reason other than
death, Retirement or termination for “cause,” then the Option shall terminate on
the first business day following the expiration of the 90-day period beginning
on the date of termination of Optionee’s service.

 

4.

Exercise of Option.

Subject to the limitations set forth herein and in the Plan, this Option may be
exercised by notice provided to the Company as set forth in Section 5.  The
payment of the Exercise Price for the Option Shares being purchased pursuant to
the Option shall be made (a) in cash, by check or cash equivalent, (b) by tender
to the Company, or attestation to the ownership, of Common Stock owned by the
Optionee having a Fair Market Value (as determined by the Company without regard
to any restrictions on transferability applicable to such Common Stock by reason
of federal or state securities laws or agreements with an underwriter for the
Company) not less than the Exercise Price, (c) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of a sale or loan with respect to
some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System), (d) by withholding Option Shares equal
to the Exercise Price multiplied by the number of Options exercised divided by
the Fair Market Value at the time of exercise, rounded up to the nearest whole
share, (e) by such other consideration as may be approved by the Board from time
to time to the extent permitted by applicable law, or (f) by any combination
thereof.  Notwithstanding the foregoing, if the Exercise Price of the
outstanding portion of the Option is less than the Fair Market Value of a share
of Common Stock on the day the Option would

2

 



--------------------------------------------------------------------------------

 

otherwise expire as provided in Section 3(a), then the Option shall be
automatically exercised in full pursuant to clause (d) above immediately prior
to its expiration.

If the Optionee desires to pay the purchase price for the Option Shares by
tendering Common Stock using the method of attestation, the Optionee may,
subject to any such conditions and in compliance with any such procedures as the
Committee may adopt, do so by attesting to the ownership of Common Stock of the
requisite value, in which case the Company shall issue or otherwise deliver to
the Optionee upon such exercise a number of Option Shares equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
total number shares of Common Stock subject to the Option for which the Option
(or portion thereof) is being exercised over the purchase price payable in
respect of such exercise by (b) the Fair Market Value per share of Common Stock
subject to the Option, and the Optionee may retain the shares of Common Stock
the ownership of which is attested.

Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he will not exercise the Option granted pursuant hereto, and the Company
will not be obligated to issue any Option Shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system.  The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as reasonably practicable, shall be postponed for the
period of time necessary to take such action.

 

5.

Notices.

Notice of exercise of the Option must be made in the following manner, using
such forms as the Company may from time to time provide:

(b)by electronic means as designated by the Committee, in which case the date of
exercise shall be the date when receipt is acknowledged by the Company;

(c)by registered or certified United States mail, postage prepaid, to Eagle
Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd., Suite 1100,
Dallas, Texas 75219, in which case the date of exercise shall be the date of
mailing; or

(d)by hand delivery or otherwise to Eagle Materials Inc., Attention: Secretary,
3811 Turtle Creek Blvd., Suite 1100, Dallas, Texas 75219, in which case the date
of exercise shall be the date when receipt is acknowledged by the Company.

3

 



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event that the address of the Company is
changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

Any other notices provided for in this Agreement or in the Plan shall be given
in writing or by such electronic means, as permitted by the Committee, and shall
be deemed effectively delivered or given upon receipt or, in the case of notices
delivered by the Company to the Optionee, five days after deposit in the United
States mail, postage prepaid, addressed to the Optionee at the address specified
at the end of this Agreement or at such other address as the Optionee hereafter
designates by written notice to the Company.

 

6.

Assignment of Option.

Except as otherwise permitted by the Committee, the rights of the Optionee under
the Plan and this Agreement are personal; no assignment or transfer of the
Optionee’s rights under and interest in this Option may be made by the Optionee
otherwise than by will, by beneficiary designation, by the laws of descent and
distribution or by a qualified domestic relations order; and this Option is
exercisable during his lifetime only by the Optionee, except as otherwise
provided in this Agreement.

After the death of the Optionee, exercise of the Option shall be permitted only
by the Optionee’s designated beneficiary or, in the absence of a designated
beneficiary, the Optionee’s executor or the personal representative of the
Optionee’s estate (or by his assignee, in the event of a permitted assignment)
and only to the extent that the Option was exercisable on the date of the
Optionee’s death.

 

7.

Stock Certificates.

Certificates representing the Common Stock issued pursuant to the exercise of
the Option will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Option.  The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to the
exercise of this Option until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.

 

8.

Shareholder Rights.

The Optionee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Option unless and until such time as the Option has
been exercised and ownership of such shares of Common Stock has been transferred
to the Optionee.

 

9.

Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

4

 



--------------------------------------------------------------------------------

 

 

10.

No Service Guaranteed. 

No provision of this Option Agreement shall confer any right upon the Optionee
to continued service with the Company.

 

11.

Governing Law.

This Option Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas.

 

12.

Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Optionee.

EAGLE MATERIALS INC.

 

Dated:  August ___, 2015

 

By:

 

 

 

 

 

 

 

Name:

Steven R. Rowley

 

 

 

 

 

 

Its:

President and CEO

 

 

 

 

 

 

Address:

3811 Turtle Creek Boulevard, Suite 1100

Dallas, Texas 75219




5

 



--------------------------------------------------------------------------------

 

The Optionee hereby accepts the foregoing Option Agreement, subject to the terms
and provisions of the Plan and administrative interpretations thereof referred
to above.

OPTIONEE:

 

Dated:  , 2015

 

Signed:

_____________________________________

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:




 

 

6

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Change in Control

 

 

For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(a)The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of  the total
number of outstanding shares of any single class of Company Common Stock or (ii)
40% or more of the total number of outstanding shares of all classes of Company
Common Stock, unless such acquisition is made (a) directly from the Company in a
transaction approved by a majority of the members of the Incumbent Board or (b)
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company;

(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c)The consummation of a Business Combination, unless, immediately following
such Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

1 -A

--------------------------------------------------------------------------------

 

(d)Approval by the Board and the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) Persons that were beneficial owners of the outstanding shares of Company
Common Stock immediately prior to such Major Asset Disposition beneficially own,
directly or indirectly, more than 50% of the total number of then outstanding
shares of common stock and the combined voting power of the then outstanding
shares of voting stock of the Company (if it continues to exist) and of the
Acquiring Entity in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the outstanding shares of
Company Common Stock; (B) no Person (other than any employee benefit plan (or
related trust) of the Company or such entity) beneficially owns, directly or
indirectly, 40% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities of the Company
(if it continues to exist) and of the Acquiring Entity entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the Board of the Company (if it continues to exist) and of the
Acquiring Entity were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Major Asset Disposition. 

For purposes of the foregoing,

(i)the term “Person” means an individual, entity or group;

(ii)the term “group” is used as it is defined for purposes of Section 13(d)(3)
of the Exchange Act;

(iii)the terms “beneficial owner”, “beneficial ownership” and “beneficially own”
are used as defined for purposes of Rule 13d-3 under the Exchange Act;

(iv)the term “Business Combination” means (x) a merger, consolidation or share
exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

(v)the term “Company Common Stock” shall mean the Common Stock, par value $.01
per share, of the Company;

(vi)the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended;

(vii)the phrase “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

2 -A

--------------------------------------------------------------------------------

 

(viii)the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions of 50% or more of the assets
of the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the members of the Incumbent Board;  

(ix)the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

(x)the phrase “substantially the same proportions,” when used with reference to
ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.  

3 -A